Citation Nr: 0518828	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-10 243	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to April 
1973 and from January 1985 to October 1988, including service 
in Vietnam.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDING OF FACT

Melanoma was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred therein


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
melanoma are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002). .  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In specific compliance with Quartuccio, by letter dated in 
March 2004, the veteran was specifically notified that to 
support a claim for service connection, the evidence must 
show "an injury in military service or a disease that began 
in or was made worse during military service, or that there 
was an event in service which caused injury or disease;" "a 
current physical or mental disability;" and "a relationship 
between your current disability and an injury, disease or 
event in military service."

In the March 2004 VCAA letter, the veteran was informed that 
VA was responsible for obtaining "[r]elevant records from 
any Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals or current 
or former employers."  

The March 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's  your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  The veteran 
was specifically instructed to "[c]omplete, sign and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information," and to "[g]ive us the name and 
location of any VA or military facility where you received 
medical care, and the approximate dates of care, on the 
enclosed VA Form 21-4138, Statement in Support of Claim . . 
[u]se this from to also tell us about any other records that 
exist to support your claim."

The March 2004 letter included notice that "if there is any 
other evidence or information that you think will support 
your claim, please let us know."  This advisement 
substantially complied with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the March 2004 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The veteran was notified by the February 2004 statement of 
the case (SOC) of the pertinent law and regulations 
(including those associated with presumptive service 
connection based on herbicide exposure), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

A review of the record reveals that the veteran was not 
provided with notice of the VCAA prior to the initial 
adjudication of his claim in June 2003.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that any failure on the part of VA to provide the veteran 
with notice of the information and evidence needed to support 
his claim prior to the initial rating decision has not 
resulted in prejudice to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  
Subsequent to VCAA compliance action in March 2004, the 
veteran's representative presented additional argument to VA, 
but did not identify any additional evidence that needed to 
be obtained.  Indeed, more than a year has elapsed since the 
March 2004 VCAA notice letter was sent to the veteran, yet he 
has failed to identify any additional evidence that would 
support his claim.  In such circumstances, the Board believes 
that no prejudice has resulted from the RO's failure to 
provide a VCAA notice letter to the veteran prior to the 
initial adjudication of his claim.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Mayfield, supra. 

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, medical 
records from the National Guard, and treatment records from 
Dr. J.W. and the Indiana University Medical Center.  The 
veteran has not identified any outstanding evidence, and the 
claim is ready for appellate review.  




The Merits of the Appeal

The veteran argues that he incurred melanoma as a result of 
active military service - specifically, his presumed exposure 
to herbicides in Vietnam.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
malignant tumors, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).





The law provides that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

Melanoma is not among the diseases that are presumed to be 
associated with herbicide exposure under the law, and a grant 
of service connection on a presumptive basis is therefore not 
supportable by law.  38 C.F.R. § 3.309(e) (2004).  38 
U.S.C.A. §§ 1113, 1116 (West 2002); 38 C.F.R. § 3.307; 3.309 
(2004).  

While the evidence does not support a grant of service 
connection on a presumptive basis, the Board must also review 
the claim with a view towards ascertaining whether there is 
any other basis upon which the claim may be granted.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994); 
(Holding that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  Having done so, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection on a direct basis.  

The veteran served in the United States Army from April 1967 
and April 1973, including a tour in Vietnam.  While service 
medical records reflect treatment for acne, boils, and 
furunculitis, they are completely negative for complaint or 
treatment of a skin cancer of any kind.  

Medical records following service are likewise negative for 
treatment of a skin condition until June 1998, at which time 
the veteran was diagnosed with a nodular melanoma of the 
upper left chest.  Treatment records for this condition are 
completely silent as to its etiology.  




It is undisputed that the veteran has been diagnosed with 
melanoma of the left upper chest.  However, there is no 
medical or other evidence of melanoma in service or within 
the one-year presumptive period after service found in 
38 C.F.R. § 3.309(a).  Despite the March 2004 VCAA letter's 
request that he provide medical nexus evidence, the veteran 
has failed to submit any medical evidence demonstrating a 
causal connection between his exposure to herbicides in 
Vietnam and his development of melanoma several decades 
later.  See 38 U.S.C.A. § 5107(a) ["a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary"].  

The Board notes, however, that under the authority granted by 
the Agent Orange Act of 1991, the National Academy of Science 
(NAS) conducted extensive research regarding the potential 
relationship between various diseases, including skin cancer, 
and exposure to herbicides.  After extensive scientific 
study, the NAS determined that there was no relationship 
between skin cancer and exposure to herbicides.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).  The Board finds these studies by 
NAS to be highly probative regarding the critical matter of 
medical nexus in this case.  Indeed, none of the competent 
medical evidence in this case is contradictory to the NAS 
findings.  

The only other evidence suggesting a causal connection 
between herbicide exposure and melanoma emanates from the 
veteran himself.  However, it is well settled that laypersons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized 
medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2004) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinion on medical matters such as nexus is therefore lacking 
in probative value.  Accordingly, the Board finds that 
Hickson element (3) has not been met.  The veteran's claim 
fails on that basis.


ORDER

Service connection for melanoma is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


